COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:             01-14-00121-CR
Trial Court Cause
Number:                   1268863
Style:                    Paul Briones
                          v The State of Texas
Date motion filed*:       June 9, 2016
Type of motion:           Motion for extension of time to file motion for rehearing
Party filing motion:      Appellant
Document to be filed:     Motion for Rehearing

Is appeal accelerated?     Yes        No

If motion to extend time:
         Original due date:                           June 3, 2016
         Number of previous extensions granted:       0
         Date Requested:                              September 1, 2016

Ordered that motion is:

              Granted
                    If document is to be filed, document due: September 1, 2016
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: ___________________________________________________________________________


Judge's signature: /s/ Terry Jennings
                           Acting individually         Acting for the Court

Panel consists of

Date: June 16, 2016